                   UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT


CHADWICK J. ST. LOUIS,           :
     Plaintiff,                  :
                                 :
      v.                         :    Case No. 3:18cv1590(AWT)
                                 :
McCLAIN, ET AL.,                 :
     Defendants.                 :


                      INITIAL REVIEW ORDER

      On September 24, 2018, the plaintiff, Chadwick J. St.

Louis, an inmate currently housed at the Garner

Correctional Institution in Newtown, Connecticut, filed a

complaint pro se pursuant to 42 U.S.C. § 1983 against the

following eight Connecticut Department of Correction

(“DOC”) and Correctional Managed Health Care officials for

violating his constitutional rights: Correction Officer

McClain, Lieutenant Roy, Disciplinary Hearing Officer

Prior, District Administrator Quiros, Correction Officer

LaMountain, Correction Officer Gerish, Dr. Lawlor, and Dr.

Wu.   See Compl. [Doc.#1].   The plaintiff is suing all

defendants in their individual capacities for monetary,

injunctive and declaratory relief.     Id.   For the following

reason, his complaint is being dismissed with leave to

amend.
I.   Legal Standard

     Pursuant to 28 U.S.C. § 1915A, the court must review

prisoner civil complaints and dismiss any portion of the

complaint that is frivolous or malicious, that fails to

state a claim upon which relief may be granted, or that

seeks monetary relief from a defendant who is immune from

such relief.   Although detailed allegations are not

required, the complaint must include sufficient facts to

afford the defendants fair notice of the claims and the

grounds upon which they are based and to demonstrate a

right to relief.   Bell Atlantic v. Twombly, 550 U.S. 544,

555-56 (2007).   Conclusory allegations are not sufficient.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).   The plaintiff

must plead “enough facts to state a claim to relief that is

plausible on its face.”   Bell Atlantic, 550 U.S. at 570.

Nevertheless, it is well-established that “[p]ro se

complaints ‘must be construed liberally and interpreted to

raise the strongest arguments that they suggest.’”     Sykes

v. Bank of America, 723 F.3d 399, 403 (2d Cir. 2013)

(quoting Triestman v. Fed. Bureau of Prisons, 470 F.3d 471,

474 (2d Cir. 2006)).




                              2
II.   Analysis

      The plaintiff’s complaint is grounded in four separate

causes of action.    He is suing defendants McClain, Roy,

Prior, and Quiros for denying him due process and equal

protection of the laws during a disciplinary violation

hearing in February 2018, in which the charge was conveying

contraband into the prison facility.       See Compl. at 5-10,

22.   He is suing defendants LaMountain and Gerish for their

use of excessive force during a transport from the medical

unit to his cell on March 8, 2018.     See id. at 11-12, 22.

He is suing Dr. Lawlor for refusing to renew his mental

health medications in February and March 2018, despite

numerous requests.    See id. at 13, 22.    Finally, he is

suing Dr. Wu for implementing a policy in DOC facilities

that deprived inmates of adequate mattresses.      See id. at

14, 22.

      Federal Rule of Civil Procedure 20 permits joinder of

claims against multiple defendants only if two criteria are

satisfied:   (1) the claims “aris[e] out of the same

transaction, occurrence, or series of transactions and

occurrences; and (2) “any question of law or fact common to

all defendants will arise in the action.”      The four sets of

claims raised in the plaintiff’s complaint are wholly

unrelated to one another.    They involve separate events and

                               3
separate defendants and, thus, do not “aris[e] out of the

same transaction, occurrence, or series of transactions and

occurrences.”   Therefore, the plaintiff has improperly

joined multiple unrelated causes of action, and his

complaint should be dismissed.

                             ORDER

    The Complaint is hereby dismissed without prejudice

for noncompliance with Federal Rule of Civil Procedure 20.

Within thirty (30) days from the date of this order, the

plaintiff must file an amended complaint stating ONE of the

four causes of action set forth in his initial complaint

and explained above.    The plaintiff may state the remaining

three causes of action in separate lawsuits.    Failure to

file an amended complaint that complies with this

instruction within thirty (30) days from the date of this

order will result in the dismissal of the action with

prejudice.

    It is so ordered.

    Dated this 30th day of October, 2018, at Hartford,

Connecticut.


                                          /s/AWT
                                   Alvin W. Thompson
                              United States District Judge




                               4
